Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of March 6, 2020 by and among INSEEGO CORP., a Delaware corporation (the
“Company”), and the Investors identified on Exhibit A attached hereto (each an
“Investor” and collectively the “Investors”).

RECITALS

A. The Company and each Investor is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”); and

B. The Investors wish to purchase from the Company, and the Company wishes to
sell and issue to the Investors, upon the terms and subject to the conditions
stated in this Agreement, an aggregate of 25,000 shares (the “Shares”) of
Fixed-Rate Cumulative Perpetual Preferred Stock, Series E, par value $0.001 per
share (the “Preferred Stock”).

In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Definitions. For the purposes of this Agreement, the following terms shall
have the meanings set forth below:

“1933 Act” has the meaning set forth in the Recitals.

“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with, such Person, as such terms are used in and
construed under Rule 405 promulgated under the 1933 Act; provided, however, that
with respect to MIC Capital Partners (Public) Parallel Cayman, LP, “Affiliate”
means MDC Capital Management LLC and its direct and indirect controlled
subsidiaries.

“Agreement” has the meaning set forth in the Preamble to this Agreement.

“Board of Directors” has the meaning set forth in Section 4.34.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Certificate of Amendment” means that certain Certificate of Amendment to the
Certificate of Designation in the form attached hereto as Exhibit C.
“Certificate of Designation” means that certain Certificate of Designation with
regard to the Preferred Stock filed with the Secretary of State of the State of
Delaware on August 8, 2019, a copy of which is attached hereto as Exhibit B.

“Certificate of Incorporation” has the meaning set forth in Section 4.1.



--------------------------------------------------------------------------------

“Closing” has the meaning set forth in Section 3.1.

“Closing Date” has the meaning set forth in Section 3.1.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Stock” means the common stock, par value $0.001 per share, of the
Company.

“Company” has the meaning set forth in the Preamble of this Agreement.

“Company’s Knowledge” means the knowledge of the executive officers (as defined
in Rule 405 under the 1933 Act) of the Company.

“Confidential Information” means trade secrets, confidential information and
know-how (including, but not limited to, ideas, formulae, compositions,
processes, procedures and techniques, research and development information,
computer program code, performance specifications, support documentation,
drawings, specifications, designs, business and marketing plans, customer
information and customer and supplier lists and related information).

“Control” (including the terms “controlling”, “controlled by” or “under common
Control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Disclosure Schedules” has the meaning set forth in Section 4.

“EDGAR system” has the meaning set forth in Section 4.6.

“Environmental Laws” has the meaning set forth in Section 4.15.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“GAAP” has the meaning set forth in Section 4.17.

“Governmental Authority” means any foreign, domestic, federal, territorial,
state or local governmental authority, quasi-governmental authority,
instrumentality, court, government or self-regulatory organization, commission,
tribunal or organization or any regulatory, administrative or other agency, or
any political or other subdivision, department or branch of any of the
foregoing.

“Indemnified Party” has the meaning set forth in Section 8.2.

“Indemnifying Party” has the meaning set forth in Section 8.3.

“Intellectual Property Rights” has the meaning set forth in Section 4.14(a).

“Investor” has the meaning set forth in the Preamble of this Agreement.

“Investor Questionnaire” has the meaning set forth in Section 3.1.

“License Agreements” has the meaning set forth in Section 4.14(e).

 

2



--------------------------------------------------------------------------------

“Material Adverse Effect” means any change, effect, event, occurrence, state of
facts or development that, individually or in the aggregate, has had, or would
reasonably be expected to have a material adverse effect on (i) the assets,
liabilities, results of operations, financial condition or business of the
Company, (ii) the legality, validity or enforceability of any of the Transaction
Documents or (iii) the ability of the Company to perform its obligations under
the Transaction Documents; provided, however, that with respect to clause (i),
in no event shall any of the following occurring after the date hereof, alone or
in combination, be deemed to constitute, or be taken into account in determining
whether a Material Adverse Effect has occurred: (a) changes in GAAP so long as
such changes do not have a materially disproportionate effect on the Company,
(b) changes in law, regulation or other binding directives or orders issued by
any Governmental Authority so long as such changes do not have a materially
disproportionate effect on the Company, or (c) changes in general economic
conditions or changes affecting the industry in which the Company operates
generally (as opposed to Company specific changes) so long as such changes do
not have a materially disproportionate effect on the Company.

“Material Contract” means any contract, instrument or other agreement to which
the Company or any Subsidiary is a party or by which it is bound (i) that
generated more than $5 million in revenue or expenditure during the Company’s
most recent fiscal year or are anticipated to generate more than $5 million in
revenue or expenditure during the Company’s current fiscal year, or (ii) that
have been filed or were required to have been filed as an exhibit to the SEC
Filings pursuant to Item 601(b)(4) or Item 601(b)(10) of Regulation S-K.

“NASDAQ” means The NASDAQ Stock Market.

“OFAC” has the meaning set forth in Section 4.25.

“Owned Intellectual Property Rights” has the meaning set forth in
Section 4.13(b).

“Permits” has the meaning set forth in Section 4.12.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Plan” means each “employee benefit plan” within the meaning of Section 3(3) of
ERISA and all other material plans, arrangements, policies, programs, agreements
or other commitments providing for retirement, employee benefits, compensation,
incentive compensation or fringe benefits, including, without limitation, any
material employment, consulting or deferred compensation agreement, executive
compensation, bonus, incentive, pension profit sharing, savings, retirement,
stock option, stock purchase or severance plan, and any life, health, disability
or accident insurance plan, whether oral or written, and whether or not subject
to ERISA, to which the Company or any of its Subsidiaries sponsor, maintain or
contribute, on behalf of any current or former employee, executive, director,
officer, consultant or independent contractor, or to which the Company or any of
its Subsidiaries have or could have any direct or indirect, actual or contingent
liability.

“Preferred Stock” has the meaning set forth in the Recitals.

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the 1933 Act, as
such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such rule.

“SEC” means the United States Securities and Exchange Commission.

 

3



--------------------------------------------------------------------------------

“SEC Filings” has the meaning set forth in Section 4.6.

“Secretary’s Certificate” has the meaning set forth in Section 6.1(c).

“Shares” has the meaning set forth in the Preamble.

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the 1934 Act and all types of direct and indirect stock pledges, forward
sales contracts, options, puts, calls, swaps and similar arrangements (including
on a total return basis), and sales and other transactions through non-U.S.
broker-dealers or foreign regulated brokers (but shall not be deemed to include
the location and/or reservation of borrowable shares of Common Stock).

“Stock Equivalents” means any securities of the Company which would entitle the
holder thereof to acquire at any time Common Stock, including, without
limitation, any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.

“Subscription Amount” means, as to an Investor, the aggregate amount to be paid
for the Shares purchased hereunder as specified opposite such Investor’s name on
Exhibit A attached hereto, under the column entitled “Aggregate Purchase Price”
in U.S. dollars and in immediately available funds.

“Subsidiary” means any entity (a) in which the Company, directly or indirectly,
owns or Controls more than 50% of the voting equity interests or has the power
to elect or direct the election of a majority of the members of the governing
body of such Person, or (b) which is required to be consolidated with such
Person under GAAP.

“Trading Day” means a day on which NASDAQ is open for trading.

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Certificate of Amendment, the Certificate of Designation,
and any other documents or agreements explicitly contemplated hereunder.

2. Purchase and Sale of the Shares. On the Closing Date, upon the terms and
subject to the conditions set forth herein, the Company will issue and sell to
each Investor, and each Investor will purchase from the Company, severally and
not jointly, the number of Shares set forth opposite the name of such Investor
under the heading “Number of Shares to be Purchased” on Exhibit A attached
hereto at a price per Share equal to $1,000.00.

3. Closing.

3.1 The closing of the purchase and sale of the Shares pursuant to this
Agreement (the “Closing”) shall be held on the date hereof at the offices of
Paul Hastings LLP located at 4747 Executive Drive, 12th Floor, San Diego,
California, or on such other date and place as may be mutually agreed to by the
Company and the Investors (the “Closing Date”). At or prior to the Closing, each
Investor shall execute any related agreements or other documents required to be
executed hereunder, dated on or before the Closing Date, including but not
limited to the Investor Questionnaire (the “Investor Questionnaire”), in
substantially the form attached hereto as Appendix I.

 

4



--------------------------------------------------------------------------------

3.2 On the Closing Date, each Investor shall deliver or cause to be delivered to
the Company the Subscription Amount via wire transfer of immediately available
funds pursuant to the wire instructions delivered to such Investor by the
Company on or prior to the Closing Date.

3.3 At the Closing, the Company shall (a) file with the Secretary of State of
the State of Delaware the Certificate of Amendment and (b) deliver or cause to
be delivered to each Investor a certificate reflecting the number of Shares set
forth opposite the name of such Investor on Exhibit A attached hereto, in each
case registered in the name of such Investor. For purposes of the Certificate of
Designation, the original issue date for such shares shall be the Closing Date.

4. Representations and Warranties of the Company. The Company hereby represents
and warrants to each of the Investors that, except as (a) set forth in the
schedules delivered herewith (collectively, the “Disclosure Schedules”), which
such Disclosure Schedules shall be deemed a part hereof and shall qualify any
representation made herein to the extent of the disclosure contained in the
corresponding section of the Disclosure Schedules or any other section of the
Disclosure Schedule to the extent the relevance of such items would be
reasonably apparent, or (b) specifically disclosed in the SEC Filings
(excluding, in each case, any disclosures solely contained or referenced therein
under the captions “Risk Factors” or “Forward Looking Statements” and any other
disclosures contained or referenced therein relating to information factors or
risks that are predictive, cautionary or forward-looking in nature), which shall
be deemed to qualify all representations made herein, as of the date hereof and
the Closing Date (except for the representations and warranties that speak as of
a specific date, which shall be made as of such date):

4.1 Organization, Good Standing and Qualification. The Company and each of its
Subsidiaries is an entity duly incorporated, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, formation or
organization (as applicable), with the requisite corporate power and authority
to own or lease and use its properties and assets and to carry on its business
as presently conducted. The Company is not in violation or default of any of the
provisions of its Amended and Restated Certificate of Incorporation, as amended
(the “Certificate of Incorporation”), or its Amended and Restated Bylaws (the
“Bylaws”) and none of the Company’s Subsidiaries is in violation or default of
any of the provisions of its respective certificate or articles of
incorporation, certificate of formation, bylaws, operating agreement, or other
organizational or charter documents. The Company and each of its Subsidiaries is
duly qualified to do business as a foreign entity and is in good standing (to
the extent such concept exists in the relevant jurisdiction) in each
jurisdiction in which the conduct of its business or its ownership or leasing of
property makes such qualification necessary, except to the extent any failure to
so qualify has not had and would not reasonably be expected to have a Material
Adverse Effect. The Company has no Subsidiaries other than those listed on
Schedule 4.1 hereto. The Company owns, directly or indirectly, all of the
capital stock or comparable equity interests of each Subsidiary free and clear
of any and all liens, and all the issued and outstanding shares of capital stock
or comparable equity interest of each Subsidiary are validly issued and are
fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities.

4.2 Authorization. The Company has the requisite corporate power and authority
and has taken all requisite corporate action necessary for, and no further
action on the part of the Company, its officers, directors and stockholders is
necessary for, (a) the authorization, execution and delivery of the Transaction
Documents, (b) the authorization of the performance of all obligations of the
Company hereunder or thereunder, and (c) the authorization, issuance and
delivery of the Shares. The Company’s execution and delivery of each of the
Transaction Documents and the consummation by it of the transactions
contemplated hereby and thereby have been duly and validly authorized by all
necessary corporate and stockholder action. Each of the Transaction Documents
has been duly executed and delivered by the Company and, assuming due
authorization, execution and delivery by the Investors,

 

5



--------------------------------------------------------------------------------

constitute valid and binding obligations of the Company enforceable in
accordance with their terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
affecting the enforcement of creditors’ rights, (ii) general principles of
equity that restrict the availability of equitable remedies and (iii) to the
extent that the enforceability of indemnification provisions may be limited by
applicable laws.

4.3 Capitalization. Schedule 4.3 sets forth as of the date hereof (a) the
authorized capital stock of the Company; (b) the number of shares of capital
stock issued and outstanding; (c) the number of shares of capital stock issuable
pursuant to the Company’s stock or equity compensation plans; and (d) the number
of shares of capital stock issuable and reserved for issuance pursuant to
securities (other than the Shares) exercisable for, or convertible into or
exchangeable for, any shares of capital stock of the Company. All of the issued
and outstanding shares of the Company’s and its Subsidiaries’ capital stock have
been duly authorized and are validly issued, fully paid and nonassessable. None
of such shares were issued in violation of any preemptive rights or other
similar rights of third parties and such shares were issued in compliance with
applicable state and federal securities laws. There are no outstanding
contractual obligations of the Company or any of its Subsidiaries to provide any
funds to or make any investment in respect of any unsatisfied subscription
obligation or capital contribution or capital account funding obligation in any
Person. No Person is entitled to preemptive or similar statutory or contractual
rights with respect to the issuance by the Company of any securities of the
Company. There are no outstanding warrants, options, convertible securities or
other rights, agreements or arrangements of any character under which the
Company is or may be obligated to issue any equity securities of any kind and
except as contemplated by this Agreement. There are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Shares and the Company does not have any stock appreciation
rights, “phantom stock” plans or agreements or any similar plans or agreements.
There are no voting agreements, stockholder agreements, buy-sell agreements,
option or right of first purchase agreements or other agreements of any kind
among the Company and any of the security holders of the Company or, to the
Company’s Knowledge, between or among any of the Company’s security holders,
relating to the securities of the Company held by them. (i) No Person has the
right to require the Company to register any securities of the Company under the
1933 Act, whether on a demand basis or in connection with the registration of
securities of the Company for its own account or for the account of any other
Person, (ii) there are no outstanding debt securities, notes, credit agreements,
credit facilities or other agreements, documents or instruments evidencing
indebtedness of the Company or any of its Subsidiaries or by which the Company
or any of its Subsidiaries is or may become bound having the right to vote on
any matter which the stockholders of the Company or its Subsidiaries as the case
may be, may vote, and (iii) there are no outstanding securities or instruments
of the Company or any of its Subsidiaries which contain any redemption or
similar provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries. The
issuance and sale of the Shares hereunder will not obligate the Company to issue
shares of Preferred Stock or other securities to any other Person (other than
the Investors) and will not result in the adjustment of the exercise,
conversion, exchange or reset price of any outstanding security.

4.4 Valid Issuance. The Shares have been duly and validly authorized and, when
issued and paid for pursuant to this Agreement, will be validly issued, fully
paid and nonassessable, and shall be free and clear of all encumbrances and
restrictions (other than those created by the Investors), except for
restrictions on transfer set forth in the Transaction Documents or imposed by
applicable securities laws, and shall not be subject to preemptive or similar
rights. Assuming the accuracy of the representations and warranties of the
Investors in this Agreement, the Shares will be issued in compliance with all
applicable federal and state securities laws.

 

6



--------------------------------------------------------------------------------

4.5 Consents. The execution, delivery and performance by the Company of the
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby, including the offer, issuance and sale of the Shares require
no consent of, action by or in respect of, or filing with, any Person, including
any Governmental Authority, other than filings that have been made pursuant to
applicable state securities laws and post-sale filings pursuant to applicable
state and federal securities laws and the rules and regulations of NASDAQ, which
the Company undertakes to file within the applicable time periods.

4.6 SEC Filings. True and complete copies of the SEC Filings are available to
the Investors through the Electronic Data Gathering, Analysis, and Retrieval
system (the “EDGAR system”) (other than any information for which the Company
has received confidential treatment from the SEC). The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the 1933 Act and the 1934 Act, including pursuant to
Section 13(a) or 15(d) of the 1934 Act (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Filings”), for the one (1) year
preceding the date hereof (or such shorter period as the Company was required by
law or regulation to file such material). At the time of filing thereof, the SEC
Filings complied as to form in all material respects with the requirements of
the 1933 Act or 1934 Act, as applicable, and, as of their respective dates, did
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.

4.7 No Material Adverse Change. Since September 30, 2019, except as specifically
set forth in a subsequent SEC Filing filed prior to the date hereof, there has
not been:

(a) any change in the assets, liabilities, financial condition or operating
results of the Company from that reflected in the financial statements included
in the Company’s Quarterly Report on Form 10-Q for the three (3) and nine
(9) months ended September 30, 2019, except for changes in the ordinary course
of business which have not had and would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect;

(b) any declaration or payment by the Company of any dividend, or any
authorization or payment by the Company of any distribution, on any of the
capital stock of the Company, or any redemption or repurchase by the Company of
any securities of the Company;

(c) any material damage, destruction or loss, whether or not covered by
insurance, to any assets or properties of the Company;

(d) any waiver, not in the ordinary course of business, by the Company of a
material right or of a material debt owed to it;

(e) any satisfaction or discharge of a material lien, claim or encumbrance or
payment of any obligation by the Company, except in the ordinary course of
business;

(f) any material labor difficulties or, to the Company’s Knowledge, labor union
organizing activities with respect to employees of the Company; or

(g) any issuance of any equity securities to any executive officer, director or
Affiliate of the Company, except Common Stock issued in the ordinary course
pursuant to existing Company stock option or stock purchase plans or executive
and director corporate arrangements disclosed in the SEC Filings.

 

7



--------------------------------------------------------------------------------

4.8 No Conflict, Breach, Violation or Default. The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Shares in accordance with the provisions thereof will not
(a) conflict with or result in a breach or violation of (i) any of the terms and
provisions of, or constitute a default under, the Certificate of Incorporation
or Bylaws, both as in effect on the date hereof (true and complete copies of
which have been made available to the Investors through the EDGAR system) or any
of the Company’s Subsidiaries’ certificate or articles of incorporation,
certificate of formation, bylaws, operating agreement, or other organizational
or charter documents, or (ii) assuming the accuracy of the representations and
warranties in Section 5, any applicable statute, rule, regulation or order of
any Governmental Authority having jurisdiction over the Company, its
Subsidiaries or any of their respective assets or properties, or (b) conflict
with, or constitute a default (or an event that, with notice, lapse of time or
both, would become a default) under, result in the creation of any lien,
encumbrance or other adverse claim upon any of the properties or assets of the
Company or any Subsidiary or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any Material Contract, except in the case of (a)(ii) and (b), for
such defaults, breaches, violations or conflicts as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
This Section does not relate to matters with respect to taxes, which are the
subject of Section 4.10, employee relations and labor matters, which are the
subject of Section 4.13, and environmental laws, which are the subject of
Section 4.15.

4.9 Compliance. Neither the Company nor any of its Subsidiaries is (a) in
default under or in violation of (and no event has occurred that has not been
waived that, with notice, lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (b) in
violation of any judgment, decree or order of any Governmental Authority or
(c) in violation of any statute, rule, ordinance or regulation of any
Governmental Authority, including without limitation all foreign, federal, state
and local laws relating to environmental protection, occupational health and
safety, product quality and safety and employment and labor matters, except in
each case as would not have or reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

4.10 Tax Matters. The Company and all of its Subsidiaries have filed (or filed
for an extension for) all material tax returns required to have been filed by
the Company and its Subsidiaries with all appropriate governmental agencies and
has paid all material taxes shown thereon or otherwise owed by it, other than
taxes being contested in good faith and for which adequate reserves have been
made on the Company’s financial statements. The Company and its Subsidiaries
have made adequate charges, accruals and reserves in the applicable financial
statements referred to in Section 4.17 below in respect of all federal, state
and foreign income and franchise taxes as of the date thereof, except to the
extent of any inadequacy that would not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect. Except as would not,
individually or in the aggregate be material to the Company and its
Subsidiaries, taken as a whole, all taxes and other assessments and levies that
the Company or any Subsidiary is required to withhold or to collect for payment
have been duly withheld and collected and paid to the proper governmental entity
or third party when due, other than taxes being contested in good faith and for
which adequate reserves have been made on the Company’s financial statements
included in the SEC Filings. There are no tax liens or claims pending or, to the
Company’s Knowledge, threatened against the Company or any Subsidiary or any of
their respective assets or property, other than liens for taxes not yet due and
payable or taxes being contested in good faith and for

 

8



--------------------------------------------------------------------------------

which adequate reserves have been made on the Company’s financial statements.
There are no outstanding tax sharing agreements or other such arrangements
between the Company and any Subsidiary or other corporation or entity (other
than any such arrangement or agreement the principal subject matter of which is
not taxes). The representations and warranties in this Section 4.10 shall
constitute the sole and exclusive representations and warranties made herein
regarding tax matters, and nothing herein shall be construed as providing a
representation or warranty that could give rise to indemnification under this
Agreement for any taxes arising in a taxable period (or portion thereof)
beginning after the Closing Date.

4.11 Title to Properties. The Company and its Subsidiaries have good and
marketable title to all real properties and all other tangible properties and
tangible assets owned by them, in each case free from liens, encumbrances and
defects, except such as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, and the Company and its
Subsidiaries hold any leased real or tangible personal property under valid,
subsisting and enforceable leases with which the Company and its Subsidiaries
are in compliance and with no exceptions, except such as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

4.12 Certificates, Authorities and Permits. The Company and its Subsidiaries
possess all certificates, authorizations and permits issued by appropriate
governmental agencies or bodies necessary to conduct the business now operated
by them (the “Permits”), except where failure to so possess would not reasonably
be expected to, individually or in the aggregate, result in a Material Adverse
Effect and such Permits are in full force and effect. The Company and each of
its Subsidiaries is in compliance with each of its Permits in all material
respects and no material violations are or have been recorded in respect of any
Permits. Neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such Permit that,
if determined adversely to the Company or any of its Subsidiaries, would
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

4.13 Labor Matters.

(a) Neither the Company nor any Subsidiary is a party to or bound by any
collective bargaining agreements or other agreements with labor organizations.

(b) No labor dispute with the employees of the Company or any Subsidiary, or
with the employees of any principal supplier, manufacturer, customer or
contractor of the Company or any Subsidiary, exists or, to the Company’s
Knowledge, is threatened or imminent that would reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

4.14 Intellectual Property.

(a) To the Company’s Knowledge, the Company and its Subsidiaries own (free and
clear of all material liens or security interests), possess, license or have
other rights to use, all patents, patent applications, trade and service marks
and other protectable source code indicators, trade and service mark
applications and registrations, copyrights, trade secrets (including inventions,
technology and know-how), domain names, mask works and other intellectual
property rights and similar proprietary rights necessary or material to the
conduct of their respective businesses as currently conducted (collectively, the
“Intellectual Property Rights”). To the Company’s Knowledge, the issued patents,
trademark registrations and copyright registrations owned by the Company and its
Subsidiaries included within the Intellectual Property Rights that are material
to the conduct of their respective businesses are valid, enforceable and
subsisting.

 

9



--------------------------------------------------------------------------------

(b) To the Company’s Knowledge, there is no infringement by third parties of any
of the Intellectual Property Rights owned by the Company or any of its
Subsidiaries (collectively, “Owned Intellectual Property Rights”). No action,
suit, claim or other proceeding is pending or, to the Company’s Knowledge,
threatened, challenging the validity, enforceability or use by the Company or
any of its Subsidiaries of any of the Owned Intellectual Property Rights. No
action, suit, claim or other proceeding is pending or, to the Company’s
Knowledge, threatened, challenging the Company’s or any Subsidiary’s ownership
rights in or to any Owned Intellectual Property Rights. The use, manufacture and
sale by the Company and its Subsidiaries of any of their respective proprietary
products and processes referred to in the SEC Filings in the current conduct of
their respective businesses do not currently infringe any Intellectual Property
Right (with respect to patents, any valid patent claim) of any third party,
except as would not have or reasonably be expected to have a Material Adverse
Effect.

(c) To the Company’s Knowledge, no third party has any ownership right in or to
any Owned Intellectual Property Rights material to the conduct of the business
of the Company or any of its Subsidiaries. To the Company’s Knowledge, no
employee, consultant or independent contractor that has developed any Owned
Intellectual Property Rights material to the conduct of the business of the
Company or any of its Subsidiaries is in violation in any material respect of
any term of any invention assignment agreement or nondisclosure agreement with a
former employer or third party with whom they were engaged as an independent
contractor where the basis of such violation relates to such employee’s or
independent contractor’s development of Intellectual Property Rights undertaken
while employed or engaged with the Company or any Subsidiary.

(d) The Company and each of its Subsidiaries has taken commercially reasonable
measures to protect its Confidential Information and trade secrets constituting
Owned Intellectual Property Rights that are material to the conduct of the
businesses of the Company and its Subsidiaries and to maintain and safeguard
such Intellectual Property Rights, including the execution of appropriate
nondisclosure and confidentiality agreements.

(e) All of the agreements containing licenses and sublicenses granting to the
Company or its Subsidiaries a right to use third party Intellectual Property
Rights which are material to the conduct of the Company’s and each of its
Subsidiaries’ respective businesses as currently conducted (other than
non-exclusive licenses for commercially available software or software services)
(collectively, the “License Agreements”) are binding obligations of the Company
or its Subsidiaries that are parties thereto and, to the Company’s Knowledge,
the other parties thereto, and, to the Company’s Knowledge, are enforceable in
accordance with their terms, except to the extent that enforcement thereof may
be limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar laws affecting the enforcement of creditors’ rights
generally. To the Company’s Knowledge, neither the Company nor any of its
Subsidiaries is in material breach of or default under, nor has provided or
received any notice of any intention to terminate, any such License Agreement.

(f) The consummation of the transactions contemplated hereby and by the other
Transaction Documents will not result in a material loss, impairment of or
restriction on the Company’s or any Subsidiaries’ ownership or right to use any
of the Owned Intellectual Property Rights or Intellectual Property Rights
licensed or sublicensed to the Company or its Subsidiary pursuant to a License
Agreement, in each case, that are material to and necessary for the conduct of
the Company’s and each of its Subsidiaries’ respective businesses as currently
conducted.

 

10



--------------------------------------------------------------------------------

4.15 Environmental Matters. Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, the Company
and its Subsidiaries are not in violation of any statute, rule, regulation,
decision or order of any Governmental Authority relating to the use, disposal or
release of hazardous or toxic substances or relating to the protection or
restoration of the environment or human exposure to hazardous or toxic
substances (collectively, “Environmental Laws”), have not released any hazardous
substances regulated by Environmental Laws onto any real property that they own
or operate, and have not received any written notice or claim that they are
liable for any off-site disposal or contamination pursuant to any Environmental
Laws; and there is no pending or, to the Company’s Knowledge, threatened
investigation that would reasonably be expected to lead to such a claim.

4.16 Legal Proceedings. There are no legal, governmental or regulatory
investigations, actions, suits or proceedings pending or, to the Company’s
Knowledge, threatened to which the Company or any of its Subsidiaries is or may
reasonably be expected to become a party or to which any property of the Company
or any of its Subsidiaries is or may reasonably be expected to become the
subject, except, in each case, as would not reasonably be expected to have a
Material Adverse Effect. No judgment, injunction or order of any nature has been
issued by any Governmental Authority against the Company purporting to enjoin or
restrain the execution, delivery or performance of this Agreement, the
Transaction Documents or the transactions contemplated hereby or thereby. There
is not pending or, to the Company’s Knowledge, contemplated, any investigation
by the SEC involving the Company, any Subsidiary, or any current or former
director or officer of the Company or any Subsidiary. The SEC has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by the Company under the 1933 Act or the 1934 Act.

4.17 Financial Statements. The financial statements included in each SEC Filing
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing (or to the extent corrected by a subsequent restatement) and present
fairly, in all material respects, the consolidated financial position of the
Company and its Subsidiaries as of the dates shown and its consolidated results
of operations and cash flows for the periods shown, subject in the case of
unaudited financial statements to normal, immaterial year-end audit adjustments,
and such financial statements have been prepared in conformity with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”) (except as may be disclosed therein or in
the notes thereto, and except that the unaudited financial statements may not
contain all footnotes required by GAAP, and, in the case of quarterly financial
statements, normal year-end audit adjustments and as otherwise permitted by Form
10-Q under the 1934 Act).

4.18 Insurance Coverage. The Company and its Subsidiaries maintain insurance
covering their respective properties, operations, personnel and businesses as
the Company and such Subsidiaries reasonably deem adequate. The Company
reasonably believes such insurance (a) insures against such losses and risks to
the Company and its Subsidiaries and their respective businesses as is customary
for comparably situated companies and (b) is commercially reasonable for the
current conduct of their respective businesses. All such insurance is fully in
force on the date hereof. Neither the Company nor any of its Subsidiaries has
any reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.

4.19 Foreign Corrupt Practices. Neither the Company nor any of its Subsidiaries
has, and to the Company’s Knowledge, no agent or other Person acting on behalf
of the Company or any Subsidiary, has (a) directly or indirectly, used any funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
related to foreign or domestic political activity, (b) made any unlawful payment
to foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (c) failed to
disclose fully any contribution made by the Company or any Subsidiary (or made
by any Person acting on its behalf of which the Company or any Subsidiary is
aware) which is in violation of law, or (d) violated in any material respect any
provision of FCPA.

 

11



--------------------------------------------------------------------------------

4.20 Compliance with NASDAQ Continued Listing Requirements. The Company is in
compliance with applicable NASDAQ continued listing requirements. There are no
proceedings pending or, to the Company’s Knowledge, threatened against the
Company relating to the continued listing of the Common Stock on NASDAQ and the
Company has not received any notice of, nor, to the Company’s Knowledge, is
there any reasonable basis for, the delisting of the Common Stock from NASDAQ.

4.21 Brokers and Finders. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company, any Subsidiary or, to the Company’s Knowledge, an
Investor for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of the
Company.

4.22 No Directed Selling Efforts or General Solicitation. Neither the Company
nor any Person acting on its behalf has conducted any general solicitation or
general advertising (as those terms are used in Regulation D) in connection with
the offer or sale of any of the Shares. The Company has offered the Shares for
sale only to the Investors and certain other “accredited investors” within the
meaning of Rule 501 under the 1933 Act.

4.23 No Integrated Offering. Neither the Company nor any of its Affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any Company security or solicited any offers to buy any
Company security, under circumstances that would adversely affect reliance by
the Company on Section 4(a)(2) for the exemption from registration for the
transactions contemplated hereby or would require registration of the Shares
under the 1933 Act.

4.24 Private Placement. Assuming the accuracy of the representations and
warranties of the Investors set forth in Section 5, the offer and sale of the
Shares to the Investors as contemplated hereby is exempt from the registration
requirements of the 1933 Act. The issuance and sale of the Shares does not
contravene the rules and regulations of NASDAQ.

4.25 Questionable Payments. Neither the Company or any Subsidiary nor, to the
Company’s Knowledge, any of their respective current or former directors,
officers, employees, agents or other Persons acting on behalf of the Company or
its Subsidiaries, has on behalf of the Company or any of its Subsidiaries:
(a) used any corporate funds for unlawful contributions, gifts, entertainment or
other unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets which is in violation of law; (d) made any
false or fictitious entries on the books and records of the Company or any
Subsidiary; or (e) made any unlawful rebate, payoff, influence payment,
kickback, bribe or other unlawful payment of any nature. Neither the Company or
any Subsidiary nor, to the Company’s Knowledge, any of their respective current
or former directors, officers, employees, agents or other Persons acting on
behalf of the Company or its Subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”). The Company will not, and will not allow any
Subsidiary to, directly or indirectly, use the proceeds of the sale of the
Shares, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person or entity, towards any sales
or operations in Cuba, Iran, Syria, Sudan, Myanmar or any other country
sanctioned by OFAC or for the purpose of financing the activities of any Person
currently subject to any U.S. sanctions administered by OFAC.

 

12



--------------------------------------------------------------------------------

4.26 Transactions with Related Parties. Except for transactions with one or more
of the Investors and/or their Affiliates, none of the executive officers or
directors of the Company is presently a party to any transaction with the
Company (other than for services as employees, officers and directors) that
would be required to be disclosed pursuant to Item 404 of Regulation S-K
promulgated under the 1933 Act.

4.27 Internal Controls. The Company and each of its Subsidiaries has established
and maintains disclosure controls and procedures (as defined in Rules 13a-15 and
15d-15 under the 1934 Act), that have been designed to ensure that material
information relating to the Company and its Subsidiaries is made known to the
Company’s principal executive officer and its principal financial officer by
others within those entities and sufficient to provide reasonable assurance that
(a) transactions are executed in accordance with management’s general or
specific authorizations, (b) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset and liability accountability, (c) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization, and (d) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any differences. Since
the end of the Company’s most recent audited fiscal year, to the Company’s
Knowledge, there have been no significant deficiencies or material weaknesses
detected in the Company’s or any of its Subsidiaries’ internal controls over
financial reporting (whether or not remediated) and no change in the Company’s
or any of its Subsidiaries’ internal controls over financial reporting that has
materially affected, or is reasonably likely to materially affect, the Company’s
or any of its Subsidiaries’ internal controls over financial reporting. To the
Company’s Knowledge, there has been no change in its internal controls over
financial reporting that has occurred during its most recent fiscal quarter that
has materially affected, or is reasonably likely to materially affect, the
Company’s or any of its Subsidiaries’ internal controls over financial
reporting.

4.28 Investment Company. The Company is not required to be registered as, and is
not an Affiliate of, and immediately following the Closing will not be required
to register as, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

4.29 Manipulation of Price. The Company has not, and, to the Company’s
Knowledge, no Person acting on its behalf has (a) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Shares, (b) sold, bid for, purchased or paid any compensation for
soliciting purchases of, any of the Shares in violation of Regulation M under
the 1934 Act or (c) paid or agreed to pay to any Person any compensation for
soliciting another to purchase any other securities of the Company.

4.30 Bad Actor Disqualification. None of the Company, any Subsidiary, any
predecessor or affiliated issuer of the Company, any director, executive officer
or other officer of the Company or any Subsidiary or, to the Company’s Knowledge
and assuming the accuracy of the representations and warranties of the Investors
in this Agreement, any beneficial owner of twenty percent (20%) or more of the
Company’s outstanding voting equity securities, calculated on the basis of
voting power, or any promoter connected with the Company in any capacity, is
subject to any of the “bad actor” disqualifications within the meaning of Rule
506(d) under the 1933 Act, except for a disqualification event covered by Rule
506(d)(2) or (d)(3).

4.31 Stock Option Plans. Each outstanding option to purchase Common Stock
granted by the Company (the “Stock Options”) was granted pursuant to one of the
Company’s equity incentive plans in accordance with the terms of such equity
incentive plan and no such Stock Option has been backdated. There is no and, to
the Company’s Knowledge, during the past five (5) years there has been no
Company policy or practice to coordinate the grant of stock options with the
release or other public announcement of material information regarding the
Company or its financial results or prospects.

 

13



--------------------------------------------------------------------------------

4.32 Off Balance Sheet Arrangements. Except as would not have or reasonably be
expected to result in a Material Adverse Effect, there is no transaction,
arrangement, or other relationship between the Company (or any Subsidiary) and
an unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in SEC Filings and is not so disclosed.

4.33 Acknowledgment Regarding Investors’ Purchase of Shares. The Company
acknowledges and agrees that each of the Investors is acting solely in the
capacity of an arm’s length investor with respect to the Transaction Documents
and the transactions contemplated hereby and thereby. The Company further
acknowledges that no Investor is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Investor or any of their respective representatives or agents in connection with
the Transaction Documents and the transactions contemplated thereby is merely
incidental to the Investors’ purchase of the Shares. The Company further
represents to each Investor that the Company’s decision to enter into this
Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.

4.34 Takeover Protections; Rights Agreements. The Company and the Board of
Directors of the Company (the “Board of Directors”) have taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s charter
documents or the laws of its state of incorporation that is or could reasonably
be expected to become applicable to any of the Investors as a result of the
Investors and the Company fulfilling their obligations or exercising their
rights under the Transaction Documents, including, without limitation, the
Company’s issuance of the Shares and the Investors’ ownership of the Shares.

4.35 Employee Benefit Plans.

(a) Neither the Company nor any other entity which, together with the Company or
any Subsidiary would be treated as a single employer under Section 4001 of ERISA
or Section 414 of the Code maintains or contributes to, or has within the
preceding six (6) years maintained or contributed to, or has any liability with
respect to, any Plan subject to Title IV of ERISA or Section 412 of the Code.
Except as would not be material to the Company and its Subsidiaries, taken as a
whole: (i) each Plan (and related trust, insurance contract or fund) has been
established and administered in all material respects in accordance with its
terms, and complies in all material respects in form and in operation with the
applicable requirements of ERISA and the Code and all other applicable laws; and
(ii) all contributions (including all employer contributions and employee salary
reduction contributions) which are due have been paid to each Plan.

(b) Except as would not be material to the Company and its Subsidiaries, taken
as a whole, each Plan that is intended to be qualified under Section 401(a) of
the Code is so qualified and has received a favorable determination letter from
the Internal Revenue Service that the form of the Plan satisfies Section 401(a)
of the Code and no circumstance, fact or event has occurred or exists that is
reasonably likely to adversely affect the qualified status of any such Plan.

 

14



--------------------------------------------------------------------------------

(c) Neither the execution of this Agreement and each of the other Transaction
Documents nor the consummation of the transactions contemplated by the foregoing
will either alone or in combination with another event result in (i) severance
pay or any increase in severance pay upon any termination of employment after
the date of this Agreement, (ii) any payment, compensation or benefit becoming
due to any current or former employee, director, consultant or independent
contractor of the Company or any Subsidiary, (iii) acceleration of the time of
the payment or vesting of, or increase in the amount of, compensation due to any
current or former employee, director, consultant or independent contractor of
the Company or any of its Subsidiaries, (iv) any material obligation pursuant to
any of the Plans, or (v) the payment of any amount that, individually or in
combination with any other such payment, right or benefit constitutes an “excess
parachute payment,” as defined in Section 280G(b)(1) of the Code.

(d) With respect to any material Plan or exclusion therefrom with respect to any
independent contractor, (i) no actions, liens, lawsuits, claims, proceedings or
investigations or complaints (other than routine claims for benefits) are
pending or, to the Company’s Knowledge, threatened, and (ii) no administrative
investigation, audit or other administrative proceeding by the Department of
Labor, the Pension Benefit Guarantee Corporation, the Internal Revenue Service
or any other governmental authority is pending, in progress, or to the Company’s
Knowledge, threatened.

(e) Neither the Company nor any Subsidiary has any liability, whether absolute
or contingent, including any obligations under any Plan, with respect to any
misclassification of any person as an independent contractor rather than as an
employee or with respect to any current or former employee classified as exempt
from overtime wages, except as would not and would not reasonably be expected to
have a Material Adverse Effect.

(f) All Plans subject to Section 409A of the Code or similar law have been
operated and administered in all material respects in compliance with
Section 409A of the Code or similar law.

4.36 Material Contracts. Each Material Contract is valid and binding on the
Company and any of its Subsidiaries party thereto in accordance with its terms
and is in full force and effect, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
affecting the enforcement of creditors’ rights, (b) general principles of equity
that restrict the availability of equitable remedies and (c) to the extent that
the enforceability of indemnification provisions may be limited by applicable
laws. Neither the Company nor any of its Subsidiaries is in default under or in
violation or breach of any Material Contract to which it is a party, and to the
Company’s Knowledge, no third party defaults exist thereunder, except as would
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

5. Representations and Warranties of the Investors.

Each of the Investors hereby severally, and not jointly, represents and warrants
to the Company that as of the date hereof and the Closing Date:

5.1 Organization and Existence. Such Investor is a validly existing corporation,
limited partnership or limited liability company and has all requisite
corporate, partnership or limited liability company power and authority to enter
into and consummate the transactions contemplated by the Transaction Documents
and to carry out its obligations hereunder and thereunder, and to invest in the
Shares pursuant to this Agreement.

5.2 Authorization. The execution, delivery and performance by such Investor of
the Transaction Documents to which such Investor is a party have been duly
authorized by all necessary corporate action or, if such Investor is not a
corporation, such partnership, limited liability company or other applicable
like action, on the part of such Investor and each Transaction Document to which
it is a party has been

 

15



--------------------------------------------------------------------------------

duly executed and when delivered will constitute the valid and legally binding
obligation of such Investor, enforceable against such Investor in accordance
with their respective terms, except (a) as limited by applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or other laws of
general application affecting enforcement of creditors’ rights, (b) general
principles of equity that restrict the availability of equitable remedies and
(c) to the extent the enforceability of indemnification provisions may be
limited by applicable laws.

5.3 Purchase Entirely for Own Account. The Shares to be received by such
Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the 1933 Act; provided, however, that by making the
representations herein, such Investor does not agree to hold any of the Shares
for any minimum period of time and reserves the right, subject to the provisions
of this Agreement, at all times to sell or otherwise dispose of all or any part
of such Shares, pursuant to an effective registration statement under the 1933
Act or under an exemption from such registration and in compliance with
applicable federal and state securities laws. Such Investor is acquiring the
Shares hereunder in the ordinary course of its business. Such Investor does not
presently have any agreement, plan or understanding, directly or indirectly,
with any Person to distribute or effect any distribution of any of the Shares
(or any Stock Equivalents) to or through any person or entity. Such Investor is
not, nor is any Affiliate of such Investor, a broker-dealer registered with the
SEC under the 1934 Act or an entity engaged in a business that would require it
to be so registered.

5.4 Investment Experience. Such Investor understands that the purchase of the
Shares involves a substantial risk and acknowledges that it can bear the
economic risk and complete loss of its investment in the Shares and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.

5.5 Disclosure of Information. Such Investor has had an opportunity to receive,
review and understand all information related to the Company requested by it and
to ask questions of and receive answers from the Company regarding the Company,
its business and the terms and conditions of the offering of the Shares, and has
conducted and completed its own independent due diligence. Such Investor
acknowledges that no officer, director, attorney, broker-dealer, placement
agent, finder or other person affiliated with the Company has given such
Investor any information or made any representations, oral or written, other
than as expressly provided in this Agreement, on which the Investor has relied
upon in deciding to invest in the Shares. Based on the information such Investor
has deemed appropriate, it has independently made its own analysis and decision
to enter into the Transaction Documents. Such Investor has sought its own
accounting, legal and tax advice as it has considered necessary to make an
informed decision with respect to its acquisition of the Shares. Neither such
inquiries nor any other due diligence investigation conducted by such Investor
shall modify, limit or otherwise affect such Investor’s right to rely on the
Company’s representations and warranties contained in this Agreement.

5.6 Restricted Securities. Such Investor understands that the Shares are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances.

5.7 Legends. It is understood that, except as provided below, the Shares may
bear the following or any similar legend:

 

16



--------------------------------------------------------------------------------

(a) “THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “1933 ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES
MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF
(A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE 1933 ACT OR
(B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS TRANSFER AGENT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 UNDER THE 1933 ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

(b) If required by the authorities of any state in connection with the issuance
of sale of the Shares, the legend required by such state authority.

5.8 Accredited Investor. At the time such Investor was offered the Shares, it
was, and as of the date hereof and the Closing Date, is an “accredited investor”
within the meaning of Rule 501 under the 1933 Act and has executed and delivered
to the Company its Investor Questionnaire, which such Investor represents and
warrants is true, correct and complete. Such Investor is a sophisticated
institutional investor with sufficient knowledge and experience in investing in
private equity transactions to properly evaluate the risks and merits of its
purchase of the Shares.

5.9 No General Solicitation. Such Investor did not learn of the investment in
the Shares as a result of any general solicitation or general advertising.

5.10 Consultation With Own Advisors. Such Investor has been advised to consult
with its own attorney and other financial and tax advisers regarding all legal
matters concerning an investment in the Company and the tax consequences of
purchasing the Shares, and has done so, to the extent such Investor considers
necessary.

5.11 Brokers and Finders. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company, any Subsidiary or an Investor for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of such Investor.

5.12 Short Sales and Confidentiality Prior to the Date Hereof. Other than
consummating the transactions contemplated hereunder, such Investor has not,
directly or indirectly, nor has any Person acting on behalf of or pursuant to
any understanding with such Investor which (a) had knowledge of the transactions
contemplated hereby, (b) has or shares discretion relating to the Investor’s
investments and trading or information concerning the Investor’s investments or
(c) is an Affiliate of the Investor subject to the Investor’s review or input
concerning such Person’s investments or trading, executed any purchases or
sales, including Short Sales, of the securities of the Company during the period
commencing as of the time that such Investor was first contacted by the Company
or any other Person regarding the transactions contemplated hereby and ending
immediately prior to the date hereof. Notwithstanding the foregoing, in the case
of an Investor that is a multi-managed investment vehicle whereby separate
portfolio managers manage separate portions of such Investor’s assets and the
portfolio managers have no direct knowledge of the investment decisions made by
the portfolio managers managing other portions of such Investor’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment

 

17



--------------------------------------------------------------------------------

decision to purchase the Shares covered by this Agreement. Other than to other
Persons party to this Agreement, such Investor has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction); provided,
however, that the Investor may disclose such information to its Affiliates and
to the employees, directors, officers, partners, members, managers, agents and
advisors of Investor and its Affiliates . Notwithstanding the foregoing, for the
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
Short Sales or similar transactions in the future.

5.13 No Government Recommendation or Approval. Such Investor understands that no
United States federal or state agency, or similar agency of any other country,
has reviewed, approved, passed upon, or made any recommendation or endorsement
of the Company or the offering of the Shares.

5.14 No Intent to Effect a Change of Control. Such Investor has no present
intent to effect a “change of control” of the Company as such term is understood
under the rules promulgated pursuant to Section 13(d) of the 1934 Act and under
the rules of NASDAQ.

5.15 No Conflicts. The execution, delivery and performance by such Investor of
the Transaction Documents and the consummation by such Investor of the
transactions contemplated hereby and thereby will not (a) result in a violation
of the organizational documents of such Investor, (b) conflict with, or
constitute a default (or an event which with notice, lapse of time or both would
become a default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
such Investor is a party, or (c) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to such Investor, except in the case of clauses (b) and (c)
above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of such Investor to perform its obligations
hereunder.

5.16 No Rule 506 Disqualifying Activities. Such Investor has not taken any of
the actions set forth in, and is not subject to, the disqualification provisions
of Rule 506(d)(1) of the 1933 Act.

5.17 Residency. Such Investor is a resident of the jurisdiction specified below
its address on the Schedule of Investors.

5.18 OFAC. The Investor acknowledges that laws and regulations in the
jurisdictions where the Company, Investors, and their respective Affiliates
conduct business prohibit, among other things, the engagement in transactions
with, and the provision of services to, certain countries, territories, entities
and individuals. The Investors warrant to the Company that:

(a) to the best of its knowledge, the monies to be used to fund the Investor’s
purchase of the Shares and to make any other payments under this Agreement were
not derived from or invested for the benefit of any persons within, any country
(i) under a U.S. embargo enforced by OFAC or in any way that would cause any
person to violate economic or financial sanctions, requirements or trade
embargoes imposed, administered or enforced from time to time by U.S.
Authorities (including, but not limited to, OFAC, the U.S. Department of State
and the U.S. Department of Commerce), the United Nations Security Council, the
European Union, or Her Majesty’s Treasury (ii) that has been designated as a
“non-cooperative country or territory” by the Financial Action Task Force on
Money Laundering, or (iii) that has been designated by the U.S. Secretary of the
Treasury as a “primary money laundering concern”;

 

18



--------------------------------------------------------------------------------

(b) the Investor (i) is not named on the List of Specially Designated Nationals
and Blocked Persons maintained by OFAC, or on any other similar list maintained
by OFAC pursuant to any authorizing statute, executive order or regulation;
(ii) has not, to the best of its knowledge, been convicted of or charged with a
felony relating to money laundering or other similar or related illegal
activity; or (iii) is not, to the best of its knowledge, under investigation by
any Governmental Authority for money laundering or any other similar or related
illegal activity; and

(c) to the best of its knowledge, none of (i) the Investor or its Affiliates,
(ii) any person controlled by the Investor or any Affiliate controlling its
general partner or investment manager, which for the avoidance of doubt shall
not be deemed to include the Government of Abu Dhabi, UAE, or any agency of, or
entity that exercises governmental authority on behalf of, the Government of Abu
Dhabi, UAE, (iii) if the Investor is a privately held entity, any person having
a beneficial interest of 10% or greater in the Investor, or (iv) any person for
whom the Investor is acting as agent or nominee is (A) named on the List of
Specially Designated Nationals and Blocked Persons maintained by OFAC, (B) a
politically exposed person (“PEP”) or (C) a close family member of a PEP, other
than as set forth on Schedule 5.18; and

For purposes of this Section 5.18, with respect to MIC Capital Partners (Public)
Parallel Cayman, LP, “Affiliate” shall mean MDC Capital Management LLC and its
direct and indirect controlled subsidiaries (but not any other subsidiaries that
are not direct or indirect owners of MIC Capital Partners (Public) Parallel
Cayman, LP, unless such subsidiaries are the source of any funds used to fund
Investor’s purchase under this Agreement).

6. Closing Deliveries.

6.1 Company’s Closing Deliveries. On or prior to the Closing Date, the Company
shall deliver each of the following deliverables to the Investors, any of which
may be waived by such Investor (as to itself only):

(a) Copies of any and all consents, permits, approvals, registrations and
waivers necessary for consummation of the purchase and sale of the Shares and
the consummation of the other transactions contemplated by the Transaction
Documents, all of which shall be in full force and effect.

(b) An opinion from Paul Hastings LLP, dated as of the Closing Date, addressed
to the Investors, in substantially the form attached hereto as Exhibit D.

(c) A certificate of the secretary of the Company (the “Secretary’s
Certificate”), dated as of the Closing Date, certifying (a) the resolutions
adopted by the Board of Directors or a duly authorized committee thereof
approving the transactions contemplated by this Agreement and the other
Transaction Documents, and the issuance of the Shares, (b) the current versions
of the Certificate of Incorporation and Bylaws of the Company and (c) the
signatures and authority of persons signing the Transaction Documents and
related documents on behalf of the Company.

6.2 Investors’ Closing Deliveries. On or prior to the Closing Date, the
Investors shall deliver each of the following deliverables to the Company, any
of which may be waived by the Company:

(a) Copies of any and all consents, permits, approvals, registrations and
waivers necessary for consummation of the purchase of the Shares and the
consummation of the other transactions contemplated by the Transaction
Documents, all of which shall be in full force and effect.

 

19



--------------------------------------------------------------------------------

(b) Investor Questionnaires, duly executed by each Investor.

(c) Each Investor’s full Subscription Amount.

7. Covenants and Agreements.

7.1 Removal of Legends. Subject to receipt by the Company of customary
representations and other documentation reasonably acceptable to the Company in
connection therewith, upon the earlier of such time as the Shares (a) have been
sold or transferred pursuant to an effective registration statement, (b) such
time as the Shares have been sold pursuant to Rule 144, or (c) are eligible for
resale under Rule 144(b)(1) or any successor provision, the Company shall timely
remove any restrictive legends from the certificates representing such Shares.
The Company acknowledges that a breach by it of its obligations under this
Section 7.1 will cause irreparable harm to an Investor. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Section 7.1 will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Section 7.1, that an
Investor shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required.

7.2 Short Sales and Confidentiality after the Date Hereof. Each Investor
covenants that neither it nor any Affiliates acting on its behalf or pursuant to
any understanding with it will execute any Short Sales during the period from
the date hereof until the earlier of such time as (a) the transactions
contemplated by this Agreement are first publicly announced or (b) this
Agreement is terminated in full. Each Investor covenants that until such time as
the transactions contemplated by this Agreement are publicly disclosed by the
Company, such Investor will maintain the confidentiality of all disclosures made
to it in connection with this transaction (including the existence and terms of
this transaction).

7.3 Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Investor is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Investor could be deemed to trigger the provisions of any such plan
or arrangement, in either case solely by virtue of receiving Shares under the
Transaction Documents; provided, however, that no such Investor owns any equity
in the Company prior to its purchase of the Shares hereunder not previously
disclosed pursuant to the 1934 Act.

7.4 Non-Public Information. The Company covenants and agrees that it has not
provided, and to the Company’s Knowledge, none of its officers or directors nor
any other Person acting on its or their behalf has provided any information that
it believes constitutes material, non-public information, other than certain
information pursuant to certain confidentiality agreements. The Company
understands and confirms that the Investors will rely on the foregoing
representations in effecting transactions in securities of the Company. For the
avoidance of doubt, nothing in the Transaction Documents shall grant the
Investors any of the rights specified in paragraphs (a), (b) or (c) of 31 CFR
801.209.

7.5 Issuance of Senior Equity Securities. So long as any shares of Preferred
Stock remain outstanding, the Company covenants and agrees that it shall not,
without the consent of the holders of at least two-thirds of all of the shares
of Preferred Stock at the time outstanding (voting separately as a class): (a)
authorize or increase the authorized amount of, or issue shares of any class or
series of stock ranking senior to the Preferred Stock with respect to payment of
dividends or the distribution of assets upon liquidation, dissolution or winding
up of the Company, or issue any obligation or security

 

20



--------------------------------------------------------------------------------

convertible into or evidencing the right to purchase, any class or series of
stock ranking senior to the Preferred Stock with respect to payment of dividends
or the distribution of assets upon liquidation, dissolution or winding up of the
Company; or (b) amend the provisions of the Certificate of Incorporation,
whether by merger, consolidation or otherwise, so as to materially and adversely
affect the powers, preferences, privileges or rights of Preferred Stock or the
holders thereof; provided, however, that with respect to the events set forth in
clause (b), (i) so long as any share of Preferred Stock remains outstanding with
the terms thereof materially unchanged or new shares of the surviving
corporation or entity are issued with terms that are not materially less
favorable to the holders thereof than the terms of the Preferred Stock, the
occurrence of any such event shall not be deemed to materially and adversely
affect the powers, preferences, privileges or rights of Preferred Stock or the
holders thereof and (ii) any increase in the amount of the authorized or issued
shares of Preferred Stock or authorized common stock or preferred stock or the
creation and issuance, or an increase in the authorized or issued amount, of
other series of preferred stock ranking equally with or junior to Preferred
Stock with respect to the payment of dividends (whether such dividends are
cumulative or non-cumulative) or the distribution of assets upon liquidation,
dissolution or winding up of the Company will not be deemed to adversely affect
the powers, preferences, privileges or rights of Preferred Stock or the holders
thereof. Notwithstanding to the foregoing, the provisions of this Section 7.5
will not apply if, at or prior to the time when the act with respect to which
such consent would otherwise be required shall be effected, all outstanding
shares of Preferred Stock shall have been redeemed or called for redemption upon
proper notice as required by the Certificate of Designation and sufficient funds
shall have been irrevocably set aside by the Company separate and apart from its
other assets, in trust for the benefit of the holders of any shares of Preferred
Stock so called for redemption so as to be and continue to be available
therefor.

7.6 Acknowledgement Regarding Investor’s Pledge of the Securities. The Company
acknowledges and agrees that an Investor may from time to time pledge pursuant
to a bona fide margin agreement with a registered broker-dealer or grant a
security interest in some or all of the Shares to a financial institution that
is an “accredited investor” as defined in Rule 501(a) under the 1933 Act and, if
required under the terms of such arrangement, such Investor may transfer pledged
or secured Shares to the pledgees or secured parties. Such a pledge or transfer
would not be subject to approval of the Company and no legal opinion of legal
counsel of the pledgee, secured party or pledgor shall be required in connection
therewith. Further, no notice shall be required of such pledge. At the
applicable Investor’s expense, the Company will, subject to Section 9.1 hereof,
execute and deliver such reasonable documentation as a pledgee or secured party
of Shares may reasonably request in connection with a pledge or transfer of the
Shares.

8. Survival and Indemnification.

8.1 Survival. The representations and warranties contained in this Agreement
shall survive the Closing and the delivery of the Shares for a period of twelve
(12) months. Notwithstanding the foregoing, the representations and warranties
of (a) the Company set forth in Sections 4.1 (Organization, Good Standing and
Qualification), 4.2 (Authorization), 4.3 (Capitalization), 4.4 (Valid Issuance)
and 4.5 (Consents) and (b) the investors set forth in Section 5 shall survive
indefinitely; provided, however, that if notice of a claim for indemnification
pursuant to Section 8.3 for breach of any representation or warranty is brought
prior to the end of such period, then the obligation to indemnify in respect of
such breach shall survive as to such claim, until such claim has been finally
resolved. Subject to applicable statute of limitations, the covenants and
agreements contained in this Agreement shall survive the Closing and delivery of
the Shares until fully performed or fulfilled, unless noncompliance with such
covenants, agreements or obligations is waived in writing by the party or
parties entitled to such performance.

 

21



--------------------------------------------------------------------------------

8.2 Indemnification by the Company. The Company agrees to indemnify and hold
harmless each of the Investors and their respective officers, directors,
partners, members, managers, shareholders, employees, agents of each Investor,
each Person who Controls any such Investor (within the meaning of Section 15 of
the 1933 Act or Section 20 of the 1934 Act) and the officers, directors,
partners, members, shareholders, employees and agents of each such controlling
Person (each, an “Indemnified Party”), against any losses, claims, damages,
liabilities or expenses, joint or several, to which such Indemnified Party may
become subject (including in settlement of any litigation, if such settlement is
effected with the written consent of the Company), insofar as such losses,
claims, damages, liabilities or expenses (or actions in respect thereof as
contemplated below) arise out of or are based in whole or in part on the
inaccuracy in the representations, warranties, covenants or agreements of the
Company contained in this Agreement or in the other Transaction Documents or the
failure of the Company to perform its obligations hereunder, or any action
instituted against an Investor in any capacity, or any of them or their
respective Affiliates, by any stockholder of the Company who is not an Affiliate
of such investor, with respect to any of the transactions contemplated by the
Transaction Documents, and will reimburse each Indemnified Party for legal and
other expenses reasonably incurred as such expenses are reasonably incurred by
such Indemnified Party in connection with investigating, defending, settling,
compromising or paying such loss, claim, damage, liability, expense or action;
provided, however, that the Company will not be liable in any such case to the
extent that any such loss, claim, damage, liability or expense arises out of or
is based upon (a) the failure of such Indemnified Party to comply with the
covenants and agreements contained herein or in any of the other Transaction
Documents, or (b) the inaccuracy of any representations made by such Indemnified
Party herein or in any of the other Transaction Documents.

8.3 Indemnification Procedure. As soon as practicable after any Indemnified
Party has received notice of any indemnifiable claim hereunder, or the
commencement of any action, suit or proceeding by a third Person, which the
Indemnified Party believes in good faith is an indemnifiable claim under this
Agreement, the Indemnified Party shall give the indemnitor hereunder (the
“Indemnifying Party”) written notice of such claim or the commencement of such
action, suit or proceeding, but failure to so notify the Indemnifying Party will
not relieve the Indemnifying Party from any liability it may have to such
Indemnified Party hereunder except to the extent that the Indemnifying Party is
materially prejudiced by such failure. Such notice shall state the nature and
the basis of such claim to the extent then known. The Indemnifying Party shall
have the right to defend and settle, at its own expense and by its own counsel
who shall be reasonably acceptable to the Indemnified Party, any such matter as
long as the Indemnifying Party pursues the same diligently and in good faith. If
the Indemnifying Party undertakes to defend or settle, it shall promptly notify
the Indemnified Party of its intention to do so, and the Indemnified Party shall
cooperate with the Indemnifying Party and its counsel in all commercially
reasonable respects in the defense thereof and the settlement thereof. Such
cooperation shall include, but shall not be limited to, furnishing the
Indemnifying Party with any books, records and other information reasonably
requested by the Indemnifying Party and in the Indemnified Party’s possession or
control. Such cooperation of the Indemnified Party shall be at the cost of the
Indemnifying Party. After the Indemnifying Party has notified the Indemnified
Party of its intention to undertake to defend or settle any such asserted
liability, and for so long as the Indemnifying Party diligently pursues such
defense, the Indemnifying Party shall not be liable for any additional legal
expenses incurred by the Indemnified Party in connection with any defense or
settlement of such asserted liability; provided, however, that the Indemnified
Party shall be entitled (a) at its expense, to participate in the defense of
such asserted liability and the negotiations of the settlement thereof and
(b) if (i) the Indemnifying Party has failed to assume the defense or employ
counsel reasonably acceptable to the Indemnified Party or (ii) if the

 

22



--------------------------------------------------------------------------------

defendants in any such action include both the Indemnified Party and the
Indemnifying Party and counsel to the Indemnified Party shall have reasonably
concluded that there may be reasonable defenses available to the Indemnified
Party that are different from or in addition to those available to the
Indemnifying Party or if the interests of the Indemnified Party reasonably may
be deemed to conflict with the interests of the Indemnifying Party, then the
Indemnified Party shall have the right to select a separate counsel and to
assume such legal defense and otherwise to participate in the defense of such
action, with the reasonable expenses and fees of such separate counsel and other
reasonable expenses related to such participation to be reimbursed by the
Indemnifying Party as incurred. Notwithstanding any other provision of this
Agreement, the Indemnifying Party shall not settle any indemnified claim without
the consent of the Indemnified Party, unless the settlement thereof imposes no
liability or obligation on, and includes a complete release from liability of,
and does not include any admission of wrongdoing or malfeasance by, the
Indemnified Party.

8.4 Purchase Price Adjustment. Any indemnification payments pursuant to this
Section 8 shall be treated as an adjustment to the applicable Closing
consideration for U.S. federal income and applicable state and local tax
purposes, unless a different treatment is required by applicable law.

9. Miscellaneous.

9.1 Successors and Assigns. This Agreement may not be assigned by a party hereto
without the prior written consent of the Company or the Investors, as
applicable; provided, however, that an Investor may assign its rights and
delegate its duties hereunder in whole or in part to an Affiliate without the
prior written consent of the Company or the other Investors, provided such
assignee agrees in writing to be bound with respect to the transferred Shares by
the provisions hereof that apply to Investors. The provisions of this Agreement
shall inure to the benefit of and be binding upon the respective permitted
successors and assigns of the parties. Without limiting the generality of the
foregoing, in the event that the Company is a party to a merger, consolidation,
share exchange or similar business combination transaction in which the Common
Stock is converted into the equity securities of another Person, from and after
the effective time of such transaction, such Person shall, by virtue of such
transaction, be deemed to have assumed the obligations of the Company hereunder,
the term “Company” shall be deemed to refer to such Person and the term “Shares”
shall be deemed to refer to the securities received by the Investors in
connection with such transaction. Nothing in this Agreement, express or implied,
is intended to confer upon any party, other than the parties hereto or their
respective permitted successors and assigns, any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.

9.2 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Investors
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.

9.3 Counterparts; Faxes; E-mail. This Agreement may be executed in two (2) or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile or e-mail, which shall be deemed an original.

9.4 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

23



--------------------------------------------------------------------------------

9.5 Notices. All notices and other communications under this Agreement must be
in writing and are deemed duly delivered when (a) if delivered personally or by
nationally recognized overnight courier service (costs prepaid), upon delivery,
(b) if sent by facsimile, upon confirmation of transmission, or (c) if sent by
mail, upon the earlier of (i) receipt or rejection by the addressee and
(ii) three (3) days after mailing by United States of America certified or
registered mail, postage prepaid and with return receipt requested, in each case
to the following addresses or facsimile numbers and marked to the attention of
the individual (by name or title) designated below (or to such other address,
facsimile number or individual as a party may designate by notice to the other
parties):

If to the Company:

Inseego Corp.

9605 Scranton Drive, Suite 300

San Diego, CA 92112

Attention: Dan Mondor

With a copy (which will not constitute notice) to:

Paul Hastings LLP

4747 Executive Drive, 12th Floor

San Diego, California 92121

Attention: Teri O’Brien

Fax: (858) 458-3131

E-mail: teriobrien@paulhastings.com

If to the Investors:

To the addresses set forth on the signature pages hereto.

9.6 Expenses. The Company shall pay all fees, stamp taxes and other taxes and
duties levied in connection with the sale and issuance of the Shares to the
Investors.

9.7 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investors. Notwithstanding the foregoing,
this Agreement may not be amended and the observance of any term of this
Agreement may not be waived with respect to any Investor without the written
consent of such Investor unless such amendment or waiver applies to all
Investors in the same fashion. Any amendment or waiver effected in accordance
with this paragraph shall be binding upon each holder of any Shares purchased
under this Agreement at the time outstanding, and in each case, each future
holder of all such Shares and the Company.

9.8 Publicity. Except as set forth below, no public release or announcement
concerning the transactions contemplated hereby shall be issued by the Company
or the Investors without the prior written consent of the Company (in the case
of a release or announcement by the Investors) or the Investors (in the case of
a release or announcement by the Company) (which consents shall not be
unreasonably withheld), except as such release or announcement may be required
by law or the applicable rules or regulations of any securities exchange or
securities market, in which case the

 

24



--------------------------------------------------------------------------------

Company or the Investors, as the case may be, shall allow the Investors or the
Company, as applicable, to the extent reasonably practicable in the
circumstances, reasonable time to comment on such release or announcement in
advance of such issuance. No later than 5:30 P.M. (New York City time) on the
fourth Business Day following the date of this Agreement, the Company will file
a Current Report on Form 8-K as well as copies of the Transaction Documents to
the extent so required. Notwithstanding the foregoing or anything to the
contrary in this Agreement, each Investor shall remain subject to the
obligations contained in any separate agreement with respect to the
non-disclosure or confidentiality of any information provided by the Company to
such Investor in connection with such Investor’s evaluation of the transactions
contemplated hereby and acknowledges that the federal securities laws prohibit
the purchase or sale of securities while in possession of material, nonpublic
information.

9.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.

9.10 Entire Agreement. This Agreement, including the signature pages, Exhibits
attached hereto, Appendices attached hereto and the Disclosure Schedules
attached hereto and the other Transaction Documents constitute the entire
agreement among the parties hereof with respect to the subject matter hereof and
thereof and supersede all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter hereof and
thereof.

9.11 Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

9.12 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Any suit, action or other proceeding arising out of or relating to this
Agreement or the other Transaction Documents shall be brought exclusively in the
courts of the State of New York, or in the event (but only in the event) that
such court does not have subject matter jurisdiction over such action, the
United States District Court for the Southern District of New York and each of
the parties hereto hereby submits to the exclusive jurisdiction of such courts
for the purpose of any such suit, action or other proceeding. Each party agrees
to commence any action, suit or proceeding relating thereto in the courts of the
State of New York. Service of process in connection with any such suit, action
or proceeding may be served on each party hereto anywhere in the world by the
same methods as are specified for the giving of notices under this Agreement.
Each of the parties hereto irrevocably consents to the jurisdiction of any such
court in any such suit, action or proceeding and to the laying of venue in such
court. Each party hereto irrevocably waives any objection to the laying of venue
of any such suit, action or proceeding brought in such courts and irrevocably
waives any claim that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum. EACH OF THE PARTIES HERETO
WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO
THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO
THIS WAIVER.

 

25



--------------------------------------------------------------------------------

9.13 Independent Nature of Investors’ Obligations and Rights. The obligations of
each Investor under any Transaction Document are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under any
Transaction Document. The decision of each Investor to purchase Shares pursuant
to the Transaction Documents has been made by such Investor independently of any
other Investor. Nothing contained herein or in any Transaction Document, and no
action taken by any Investor pursuant thereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. Each Investor acknowledges that no
other Investor has acted as agent for such Investor in connection with making
its investment hereunder and that no Investor will be acting as agent of such
Investor in connection with monitoring its investment in the Shares or enforcing
its rights under the Transaction Documents. Each Investor shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Investor to be joined as an
additional party in any proceeding for such purpose.

[Signature Page to Follow]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

COMPANY:     INSEEGO CORP.     By:  

/s/ Stephen M. Smith

    Name: Stephen Smith     Title: Chief Financial Officer INVESTOR:     MIC
Capital Partners (Public) Parallel Cayman, LP     By:  

/s/ Maxime Franzetti

    Name: Maxime Franzetti     Title: Authorized Person

 

27



--------------------------------------------------------------------------------

EXHIBIT A

Schedule of Investors

 

Name and Address

   Number of Shares to
be Purchased      Aggregate Purchase
Price  

MIC Capital Partners (Public) Parallel Cayman, LP

     25,000      $ 25,000,000.00  

 

28